Citation Nr: 1759236	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a service-connected right knee chronic medial collateral ligament sprain with arthritis (right knee disability).  

2.  Entitlement to an increased rating for service-connected major depressive disorder and anxiety disorder, currently evaluated as 50 percent disabling as of August 7, 2013, and 30 percent disabling  prior to August 7, 2013.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and B.B.



ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a March 2014 rating decision, the RO increased the disability rating for major depressive disorder and anxiety disorder to 50 percent, effective August 7, 2013.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

At the time of the prior Board decision, the issue of entitlement to TDIU remained on appeal.  In a February 2017 rating decision, the RO granted TDIU.  This constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the effective dates, and thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158.  No further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager systems.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issue of an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 7, 2013 the Veteran's major depressive disorder and anxiety disorder have been manifested by occupational and social impairment due to depression and anxiety and difficulty in establishing and maintaining effective work and social relationships.  

2.  On and after August 7, 2013 the Veteran's major depressive disorder and anxiety disorder are manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and or mood, with difficulty establishing and maintaining effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for major depressive disorder and anxiety disorder have not been met prior to August 7, 2013.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation in excess of 50 percent for major depressive disorder and anxiety disorder have not been met from August 7, 2013 onward.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating for Depressive and Anxiety Disorder

The Veteran was granted service connection for depression in a November 2005 rating decision and assigned a 30 percent rating effective September 21, 2005.  In July 2011 the Veteran filed an increased rating as to the assigned rating of depression and perfected an appeal as to the issue.  In March 2014, the Veteran's rating was increased to 50 percent with an effective date of August 7, 2013.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

Depression is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

A December 2010 VA examination was conducted.  At that examination the Veteran reported that she lived with her son, a male friend, and the male friend's high school daughter.  The Veteran further reported that she worked 40 hours a week and that she was able to handle her job duties fine.  The Veteran noted that since her time in the service she had been treated in the VA system for a mood problem and an anxiety problem, consisting of panic attacks.  She was treated by a psychiatrist and was on medication, in addition to receiving psychotheraphy treatment.  The Veteran reported that she never tried to harm herself and that her mood recently had not been too bad, and that she had been learning to deal with her mood problems.  She noted that she continued to have poor sleep due to her pain and sleep apnea.  She further reported that panic attacks occurred twice to three times daily.  

Upon examination the Veteran was logical and coherent.  She had normal speech.  She denied auditory or visual hallucinations and reported that her mood was "alright."  Her affect showed full range and was congruent with her mood.  She denied any urge to harm herself or others.  She was fully oriented and she had above average ability to think abstractly.  Her judgment was intact.  The Veteran demonstrated a good ability to calculate and her remote, recent and immediate recall were excellent.  The examiner confirmed the Veteran's diagnosis of major depressive disorder and assigned a GAF score of 58, which reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner also noted that the Veteran would be able to work despite her psychiatric disorder and that she would be able to also manage her funds.  

Between 2011 and 2013 the Veteran was afforded treatment for her depression and anxiety at the Wisconsin Rapids VAMC and the Tomah VAMC.  In June 2012 the Veteran was admitted to Tomah VAMC for her depression, and noted that she needed help coping in a healthy way.  Upon her admission interview, the Veteran noted that she loved cooking, baking and crocheting.  The Veteran did not note any suicidal or homicidal ideations.  In July 2012 a Tomah Psychology note indicated that the Veteran presented with stable mood and affect which was appropriate to content.  The Veteran denied vegetative symptoms of depression and further denied any suicidal or homicidal ideations.  In August 2012 the Veteran noted that she left the Tomah program for substance abuse and indicated a desire to continue treatment for her disabilities only at Wisconsin Rapids.  During her treatment at Wisconsin Rapids, the Veteran reported continued depression along with depressed mood and anxiety.  In September 2012 the Veteran noted that she was very lonely, but denied any suicidal or homicidal ideations.  She reported low energy and depression and that she was trying to reestablish counseling.  In a March 2013 VA treatment note, the Veteran was admitted to the Wisconsin Rapids VAMC for increased anxiety and passive suicidal ideations.  The treating medical professional noted that they wished to confirm and verify her medication dosage.  See Wisconsin Rapids VAMC Treatment Record March 29, 2013.  

Between 2011 and 2013 the Veteran sought treatment for her depression and anxiety at the Fox Valley and Milwaukee VAMCs.  During this time the Veteran reported what she called bipolar depression in addition to anxiety.  In July 2011 specifically, the Veteran was seen at Fox Valley for treatment of significant issues such as manic episodes, feeling emotionally lost, lack of boundaries, irritability and avoiding people.  See July 2011 Fox Valley Treatment Record.  

An August 2013 VA was conducted.  At that examination the examiner confirmed the Veteran's prior diagnosis of depressive disorder and anxiety disorder and found that the symptoms associated with such were depressed mood, flattened affect, disturbances of mood and motivation, negative view of self, loss of interest, sadness, reduced sleeping, increased irritability and problems concentrating.  The anxiety disorder had symptoms of chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, persistent re-experiencing persistent avoidance, persistent arousal, nervousness, feeling scared, concerns regarding dying, and somatic symptoms.  Moreover, the Veteran reported difficulty establishing and maintaining effective relationships.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement and thinking.  The examiner attributed 100 percent of the Veteran's social and occupational impairment to her depressive and anxiety disorders.  The Veteran reported her history in addition to her current relationship with her boyfriend of one year.  She described her current relationship as "amazing," and free of abuse she had previously experienced.  The examiner noted that the Veteran had at least four prior suicidal attempts and that she had been hospitalized at the Tomah VAMC in the summer of 2012.  The examiner further described the Veteran's history of sporadic patterns of employment with minimal work success.  The examiner found that the Veteran provided a picture of very restricted level of functioning.  

Between 2013 and 2016 the Veteran sought treatment for her depression and anxiety at the Fox Valley and Milwaukee VAMCs.  In 2014 during the Veteran's treatment at Fox Valley she discussed her problems with anxiety more, including her episodes of anaphylaxis but at 2014 treatment sessions frequently denied feeling depressed or having feelings of hopelessness or worthlessness.  

A March 2016 VA examination was conducted.  The Veteran reported she had been treated continuously for both anxiety and depression and had been seen for psychotherapy treatment for several years.  It was noted that the Veteran was hospitalized in 2013 and 2014 for suicidal thoughts.  The Veteran reported that both were against her will.  The Veteran reported experiencing symptoms of anxiety and depression on a daily basis and stated that the symptoms have been present since the previous evaluation.  She noted that the symptoms worsened when her therapist left.  The Veteran reported panic attacks and difficulty sleeping, with no hallucinations, homicidal or suicidal thoughts.  The Veteran noted that she used to be a people person but now was not.  She reported a depressed mood nearly every day, diminished interest in activities, the inability to eat and decreased energy.  Although the Veteran denied suicidal ideations she reported that sometimes she had thoughts that it would be better if she weren't around.  She indicated a desire to just be alone.  The Veteran noted that she experienced a panic attack approximately four times a day along with feelings of trembling, sweating, racing heart and clammy hands along with thoughts of losing control and feelings of derealization.  She noted such typically happened when she was about to leave her home or was in a crowd.  She reported that each attack lasted approximately 20 to 30 minutes.  The Veteran noted that she spent her days sitting on the couch, watching T.V. and doing house work.  She noted that her life was significantly limited due to her panic attacks, and that she was having trouble falling asleep and staying asleep.  However, in general the Veteran reported having a supportive network of friends, although interaction is limited due to her reported panic attacks and difficulty trusting others.  She noted that at times she was able to enjoy movies with her friends, in addition to hobbies such as crocheting and knitting.  

Upon examination the examiner the Veteran was casually dressed, with unremarkable psychomotor activity.  There was clear and coherent speech, with a full affect and expansive mood.  Her attention was intact and she was fully oriented.  Her thought process was unremarkable, and there were no delusions.  The Veteran understood the outcome of her behavior and she was of average intelligence.  There was insight.  The Veteran reported difficulty falling and staying sleep and denied hallucinations.  There was not inappropriate behavior or obsessive/ritualistic behavior.  There were no homicidal or suicidal thoughts and there as good impulse control.  The Veteran was able to maintain personal hygiene and mildly impaired immediate memory.  The examiner found that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to her psychiatric disorder.  The Veteran noted being significantly depressed which limited her ability to function.  The Veteran stated that she had two long term friends with no group memberships.  The Veteran is currently living with her significant other, but noted that they are about to be evicted.  The Veteran noted that she had two years of technical school and was a high school graduate.  She denied any other schooling.  The examiner found that the Veteran's disability resulted in reduced reliability and productivity.  

After a thorough review of the claims file and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's depression warrants a 50 percent evaluation prior to August 7, 2013, but no higher.  The evidence shows that the Veteran's disability more nearly approximates a 50 percent evaluation as the evidence shows no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but daily panic attacks.  At the 2010 VA examination, the Veteran was able to handle a 40 hour a week job duties, thus indicating that she did not have reduced reliability and productivity.  During this period, however, she reported daily panic attacks.  There was clear disturbance of motivation and mood due to her depression and anxiety.  In VA treatment records, the Veteran reported continued depression, low energy, anxiety, passive suicidal ideations, manic episodes, feeling emotionally lost, lack of boundaries, irritability and avoiding people.  Thus, a 50 percent is for assignment.

A 70 percent, however, is not for assignment as there were not deficiencies in most areas, such as judgment and thinking.  She denied suicidal ideations, except for passive ideations.  Furthermore, she did not have obsessional rituals, illogical speech, panic attacks to the degree that she is unable to function independently, and was fully oriented.  In addition, her appearance and hygiene were noted as normal.  It was not shown that the Veteran's symptoms resulted in an inability to establish and maintain effective relationships.  Accordingly, the Veteran did not report, and the evidence does not show, symptoms that rise to the severity, severity, frequency, and duration as those for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 116-17.  Therefore, the Board finds that evaluation of 50 percent, but no more, is warranted prior to August 7, 2013.

Furthermore, after a thorough review of the claims file, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's depression more nearly approximates a 70 percent evaluation on and after August 7, 2013.  There was difficulty in establishing and maintaining effective relationships, as noted by her August 2013 VA examination; but the examiner did not find an inability to establish and maintain such relationships.  She also reported at her March 2016 VA examination that she experienced symptoms of anxiety and depression on a daily basis and stated that she had panic attacks and difficulty sleeping.  The Veteran specifically stated that she used to be a people person but now was not.  Notably, the 2013 VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement and thinking, which supports a 70 percent evaluation.  Despite the 2016 VA examiner finding that the disability resulted in reduced reliability and productivity, the Board notes that the Veteran was hospitalized in 2013 and 2014 for suicidal thoughts.  

A 100 percent evaluation, however, is not for assignment.  AT no point has there been total social impairment.  The Veteran has consistently denied delusions and hallucinations and has not exhibited any inappropriate behavior.  Furthermore, the Veteran maintained hygiene and activities of daily living throughout the appeal period and was fully oriented.  Finally, although there was some mild impairment in memory, it was not so significant such that it caused memory loss for names of close relatives, own occupation, or own name.  The Veteran had a significant other and a supportive group of friends.  She reported enjoying hobbies such as going to the movies in addition to crocheting and knitting.  Additionally, the Veteran was neat, clean, and casual with adequate judgement, insight, and memory.  Accordingly, the Veteran's symptoms do not rise to the severity, severity, frequency, and duration as those for a 100 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 116-17.  Therefore, the Board finds that evaluation of 70 percent, but no more, is warranted on and after August 7, 2013.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 50 percent evaluation, but no higher, for depressive and anxiety prior to August 7, 2013 is granted.

A 70 percent evaluation, but no higher, for depressive and anxiety on and after August 7, 2013 is granted.


REMAND

Regarding the issue of an increased rating for a right knee disability, the Board finds that remand is required to obtain a thorough and current examination that complies with regulations.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply regulatory provisions of pertaining to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Thus, certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the VA examinations for this disability contained range of motion testing for the Veteran's right knee.  However, the examiner did not attempt any documentation of pain and range of motion in active, passive, weight-bearing and nonweight-bearing.  This is inadequate for rating purposes and new examinations should be provided.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the severity of the Veteran's service-connected right knee disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the right knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner must also conduct the same testing on the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology.  The examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner must portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


